Appeals by the defendant (1) from a judgment of the Supreme Court, Queens County (Leahy, J.), rendered November 27, 1979, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence, and (2), by permission, from an order of the same court, dated September 12, 1985, which denied his motion pursuant to CPL 440.10 to vacate the judgment.
Ordered that the judgment and order are affirmed.
The court did not err in denying the defendant’s motion to *451withdraw his guilty plea, or in denying his motion pursuant to CPL 440.10 to vacate the judgment of conviction as the record demonstrates that the defendant was afforded the effective assistance of counsel. Thompson, J. P., Niehoff, Eiber, Sullivan and Harwood, JJ., concur.